Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 1/20/21 in which claims 1-3 and 10-14 were amended.
Claim Objections
Claims 11-14 are objected to because of the following informalities:  claim 11 recites “comprises an outer layer forms a portion” which appears to be a misstatement of “comprises an outer layer portion”.
Claim 12 recites “comprises an outer layer forms a portion” which appears to be a misstatement of “comprises an outer layer portion”.
Claim 13 recites “comprises an outer layer forms a portion” which appears to be a misstatement of “comprises an outer layer portion”.
Claim 14 recites “comprises an outer layer forms a portion” which appears to be a misstatement of “comprises an outer layer portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the expandable sphere foaming agent".  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to define the expandable sphere foaming agent earlier in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (US 5573015, already of record) in view of Casali et al (US 5333622, already of record).
For claim 1, Williams teaches a method of making an article, the method comprising: preparing a preform having a first end portion and a second end portion by: extruding a first material and a second material to an extruded form, the second material at least partially covering the first material (Fig. 2, Abstract, col 6 lns 10-12), the second material comprising a foaming agent (col 4 lns 46-54) which would have an activation temperature, and the second material would have a temperature below the activation temperature (before being activated by heat); and cutting the extruded form to make the preform (col 6 lns 33-36).
Williams does not teach positioning at least a portion of the preform in a mold; and increasing the temperature of the second end portion to at least the activation temperature of the foaming agent to activate the foaming agent within the second end portion causing the second material to expand within the mold to form the second end portion into a sound-attenuating portion.
However, in the same field of endeavor pertaining to forming earplugs, Casali et al teach positioning at least a portion of the preform in a mold; and increasing the temperature of the second end portion to at least the activation temperature of the foaming agent to activate the foaming agent within the second end portion causing the second material to expand within the mold to form the second end portion into a sound-attenuating portion (Fig. 1a-b, col 6 lns 1-4 & 35-39).

For claim 8, Williams teaches the first material is a thermoplastic polyolefin (col 3 lns 53-55) and polypropylene is a well-known thermoplastic polyolefin.
For claims 10-14, Williams teaches the second material comprises an outer layer portion of a hearing protection device (Fig. 2, Abstract).  Although Williams/Casali et al do not teach the second material comprises an outer layer portion of a facepiece seal; the second material comprises an outer layer portion of a respiratory protection device; the second material comprises an outer layer portion of an ear muff; or the second material comprises an outer layer portion of an eyewear article, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the mold to produce articles for other applications including those having a second material comprising an outer layer portion of a facepiece seal; a respiratory protection device; an ear muff; or an eyewear article since changing the shape of a mold is generally recognized as being within the level of ordinary skill in the art and one would have been motivated to select other mold shapes for the purpose of fitting foam parts to a wider variety of products.

Claims 2-4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (US 5573015, already of record) in view of Casali et al (US 5333622, .
The previous combination teaches the invention as discussed above.
The previous combination does not teach the second material comprises between 0.5% weight and 3% weight of the unactivated chemical foaming agent; the second material comprises between 0.5% weight and 9.5% weight of the expandable sphere foaming agent prior to activation; the second material comprises a thermoplastic; and the second material comprises a foaming agent having an activation temperature between 100 °C and 205 °C.
However, in a related field of endeavor pertaining to a process for the preparation of foamed polyurethanes, Limerkens et al teach the second material comprises a thermoplastic and expandable microspheres ([0049]) as well as a chemical blowing agent ([0045]); applying heat to the microspheres such that their temperature is 150 C to 200 C ([0042]); the microspheres comprise 0.1 to 5.0 parts by weight per 100 parts by weight of thermoplastic polyurethane and the total amount of blowing agent added is usually 0.1 to 5.0 parts by weight per 100 parts by weight of thermoplastic polyurethane ([0049]-[0050]) and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Limerkens et al with those of the previous combination by using the expandable microspheres of Limerkens et al for .
Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (US 5573015, already of record) in view of Casali et al (US 5333622, already of record) and further in view of Seville (US 8118031, already of record).
The previous combination teaches the invention as discussed above.
The previous combination does not teach the second material comprises styrene-ethylene-butylene-styrene (SEBS); the second material comprises a thermoset polymer; and the second material comprises an EPDM rubber.
However, in a related field of endeavor pertaining to hearing protection devices, Seville teaches the second material comprises styrene-ethylene-butylene-styrene (SEBS); the second material comprises neoprene rubber (which is a thermoset polymer); and the second material comprises an EPDM rubber (col 4 lns 45-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Seville with those of the previous combination by substituting the functionally equivalent materials of Seville for benefit of producing a variety of earplug products.
Response to Arguments
Applicant’s arguments filed 1/20/21 were fully considered and are not persuasive.
Applicant asserts that if the second end portion of claim 1 is interpreted as the inner ear portion of Casali, then the second material could not “expand within the mold 
Examiner, however, points out that Casali teaches that when placed in the ear, the foaming material 14 expands to fill the ear canal with foam 16 (col 6 lns 35-39) so the second material would have room to expand.
Applicant asserts that Casali fails to teach or suggest forming a stem in the mold since the stem 13 in Casali is provided for the handling of the package 12, and is not formed in the mold from a portion of the preform having an outer layer covering a substrate. 
Examiner, however, points out that forming a stem in the mold is not found to be claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743